IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-227-CV



BERNADINE K. JOHNSON, INDIVIDUALLY AND AS
TRUSTEE FOR DAVID K. JOHNSON, MARY
JOHNSON, AND DIANE JOHNSON,

	APPELLANT

vs.



SEMINOLE PIPELINE COMPANY,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 92-259-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:  June 8, 1994
Do Not Publish